             Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 1 of 19




 1    Adam J. Schwartz, Cal. Bar No. 251831               Richard L. Revesz*, N.Y. Bar # 2044725
      Adam J. Schwartz, Attorney at Law                   Max Sarinsky*, N.Y. Bar # 5387576
 2    5670 Wilshire Blvd., Suite 1800                     Jason A. Schwartz*, Va. Bar # 73398
 3    Los Angeles, CA 90036
      Tel: (323) 455-4016                                 Institute for Policy Integrity
 4    Fax: (212) 995-4592                                 139 MacDougal Street, Third Floor
      Email: adam@ajschwartzlaw.com                       New York, New York 10012
 5
      Counsel for Amicus Curiae                           * Admitted pro hac vice
 6
      Institute for Policy Integrity
 7
 8                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
      STATE OF CALIFORNIA BY AND THROUGH                  Case No. 3:20-cv-03005-RS
10    ATTORNEY GENERAL XAVIER BECERRA
      AND     CALIFORNIA      STATE    WATER              BRIEF OF THE INSTITUTE FOR POLICY
11
      RESOURCES CONTROL BOARD, STATE OF                   INTEGRITY     AT    NEW     YORK
12    NEW YORK, STATE OF CONNECTICUT,
                                                          UNIVERSITY SCHOOL OF LAW AS
      STATE OF ILLINOIS, STATE OF MAINE, STATE
      OF MARYLAND, STATE OF MICHIGAN,
                                                          AMICUS CURIAE IN SUPPORT OF
13
      STATE OF NEW JERSEY, STATE OF NEW                   PLAINTIFFS’ MOTION FOR SUMMARY
14    MEXICO, STATE OF NORTH CAROLINA EX                  JUDGMENT
      REL. ATTORNEY GENERAL JOSHUA H. STEIN,
15    STATE OF OREGON, STATE OF RHODE                     Hearing: June 3, 2021, 1:30 p.m.
      ISLAND, STATE OF VERMONT, STATE OF                  Judge: Hon. Richard Seeborg
16    WASHINGTON, STATE OF WISCONSIN,
      COMMONWEALTHS OF MASSACHUSETTS
17    AND VIRGINIA, THE NORTH CAROLINA
18    DEPARTMENT       OF     ENVIRONMENTAL
      QUALITY, THE DISTRICT OF COLUMBIA,
19    AND THE CITY OF NEW YORK,

20                                          Plaintiffs,

21            v.

22    ANDREW R. WHEELER, AS ADMINISTRATOR
      OF THE UNITED STATES ENVIRONMENTAL
23    PROTECTION AGENCY; UNITED STATES
      ENVIRONMENTAL PROTECTION AGENCY; R.
24    D. JAMES, AS ASSISTANT SECRETARY OF
25    THE ARMY FOR CIVIL WORKS; AND UNITED
      STATES ARMY CORPS OF ENGINEERS,
26
                                       Defendants.
27
28

     Amicus Curiae Brief of Policy Integrity – Case No. 3:20-cv-03005-RS
                Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 2 of 19




 1                                                         TABLE OF CONTENTS
 2
     INTEREST OF AMICUS CURIAE ................................................................................................1
 3
     SUMMARY OF ARGUMENT .......................................................................................................2
 4
     ARGUMENT ...................................................................................................................................3
 5
 6   I.        THE AGENCIES CANNOT EVADE RESPONSIBILITY FOR ASSESSING THE
               RULE’S HARMS ................................................................................................................3
 7
     II.       THE AGENCIES IRRATIONALLY DISREGARD MOST OF THE RULE’S
 8             HARMS ...............................................................................................................................5
 9   III.      THE AGENCIES GROSSLY UNDERVALUE THE HARMS THAT THEY DO
10             QUANTIFY, FAILING TO RECOGNIZE THE CRITICAL IMPORTANCE OF
               WETLANDS........................................................................................................................7
11
               A.         The Nationwide Analysis Irrationally Undervalues the Harms of Wetlands
12                        Degradation Through at Least Three Major Errors .................................................7
13             B.         The Agencies’ Case Study Estimates Are Fundamentally Flawed ........................12

14   IV.       IN STARK CONTRAST TO THEIR TREATMENT OF FORGONE BENEFITS, THE
               AGENCIES OVERESTIMATE THE RULE’S COMPLIANCE COST SAVINGS ........13
15
     CONCLUSION ..............................................................................................................................14
16
17
18
19
20
21
22
23
24
25
26
27
28

     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                                                              i
                 Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 3 of 19




 1                                                         TABLE OF AUTHORITIES
 2   Cases                                                                                                                                           Page(s)
 3   Advocates for Highway & Auto Safety v. FMCSA, 429 F.3d 1136, 1146–47 (D.C. Cir. 2005) ........... 4
 4
     Air All. Houston v. EPA, 906 F.3d 1049 (D.C. Cir. 2018).................................................................... 4
 5
 6   Ariz. Cattle Growers’ Ass’n v. U.S. Fish & Wildlife, 273 F.3d 1229 (9th Cir. 2001) ........................ 11

 7   Bus. Roundtable v. SEC, 647 F.3d 1144 (D.C. Cir. 2011) .................................................................. 10
 8
     California v. Bernhardt, 472 F. Supp. 3d 573 (N.D. Cal. 2020) ........................................................ 14
 9
     Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin, 538 F.3d 1172 (9th Cir. 2008)
10     ..................................................................................................................................................... 9, 14
11
     EPA v. EME Homer City Generation, L.P., 572 U.S. 489 (2014) ...................................................... 11
12
     FCC v. Fox Television Stations, Inc., 556 U.S. 502 (2009)................................................................ 13
13
14   Michigan v. EPA, 576 U.S. 743 (2015) ................................................................................................ 3

15   Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983) ......................... 3, 4
16
     Nat’l Ass’n of Home Builders v. EPA, 682 F.3d 1032 (D.C. Cir. 2012)............................................... 4
17
18   Rapanos v. United States, 547 U.S. 715 (2006).............................................................................. 2, 11

19   Sierra Club v. Dep’t of the Interior, 899 F.3d 260 (4th Cir. 2018) ...................................................... 8
20
     Statutes and Regulations
21
     33 U.S.C. § 1251(a) .......................................................................................................................... 2, 4
22
23   Clean Water Rule: Definition of “Waters of the United States,”
       80 Fed. Reg. 37,054 (June 29, 2015) ................................................................................................ 3
24
25   Navigable Waters Protection Rule: Definition of “Waters of the United States,”
       85 Fed. Reg. 22,250 (Apr. 21, 2020) ....................................................................................... passim
26
27
28

     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                                                                    ii
                Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 4 of 19




 1                                                TABLE OF AUTHORITIES (cont.)
 2
     Other Authorities                                                                                                                     Page(s)
 3
     Attorneys General of New York et al., Comment Letter to Revised Definition of “Waters of the United
 4     States” (Apr. 15, 2019), available at https://www.regulations.gov/document?D=EPA-HQ-OW-
 5     2018-0149-5467 .............................................................................................................................. 11

 6   Brief for Appellants, Colorado v. EPA, No. 20-1238 (10th Cir. July 9, 2020) .................................... 5
 7
     Catherine L. Kling, Ph.D., Expert Review of the Economic Analysis for the Proposed Revised
 8     Definition of “Waters of the United States” (2019), available at
       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-5467 (Attachment B)..... 8, 9
 9
10   EPA, Connectivity of Streams and Wetlands to Downstream Waters: A Review and Synthesis of the
       Scientific Evidence (2015), available at
11     https://cfpub.epa.gov/ncea/risk/recordisplay.cfm?deid=296414 .................................................. 8, 9
12
     EPA, Guidelines for Preparing Economic Analyses (2010), available at
13     https://www.epa.gov/environmental-economics/guidelines-preparing-economic-analyses .......... 11
14
     EPA & U.S. Dep’t of the Army, Economic Analysis of the EPA-Army Clean Water Rule (2015),
15     available at https://www.epa.gov/sites/production/files/2015-06/documents/508-
       final_clean_water_rule_economic_analysis_5-20-15.pdf ...................................................... 4, 5, 13
16
17   EPA & Dep’t of the Army, Economic Analysis of the Navigable Waters Protection Rule: Definition
       of “Waters of the United States” (2020), available at
18     https://www.epa.gov/sites/production/files/2020-01/documents/econ_analysis_-_nwpr.pdf . passim
19
     EPA & Dep't of the Army, The Navigable Waters Protection Rule – Public Comment Summary
20     Document, Topic 11: Economic Analysis and Resource and
       Programmatic Assessment (2020), available at https://www.regulations.gov/document?D=EPA-
21
       HQ-OW-2018-0149-11574 ......................................................................................................... 9, 13
22
     EPA Sci. Advisory Bd., Commentary on the Proposed Rule Defining the Scope of Waters Federally
23
       Regulated Under the Clean Water Act (2020), available at https://perma.cc/ETX9-QSPQ ............ 3
24
     Exec. Order No. 12,866, 58 Fed. Reg. 51,735 (Oct. 4, 1993) .............................................................. 3
25
26   Glenn C. Blomquist & John C. Whitehead, Resource Quality Information and Validity of Willingness
       to Pay in Contingent Valuation, 20 Res. & Energy Econ. 179 (1998) ..................................... 12, 13
27
28

     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                                                        iii
                Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 5 of 19




 1                                                TABLE OF AUTHORITIES (cont.)
 2
     Other Authorities (cont.)                                                                                                              Page(s)
 3
     Jeffrey Mullen, Ph.D., Final Review of the 2018 EPA Economic Analysis for the Proposed Revised
 4      Definition of Waters of the United States (2019), available at
 5      https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9717 (Ex. D) ............ 7-8, 10

 6   John C. Whitehead, Ph.D., Comments on “Economic Analysis for the Proposed Revised Definition of
       ‘Waters of the United States’” (2019), available at
 7
       https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-9717 (Ex. C) .......... 8, 12, 13
 8
     Klaus Moeltner, et al., Waters of the United States: Upgrading Wetland Valuation Via Benefit
 9     Transfer, 164 Ecological Econ. 1 (2019) .................................................................................... 9, 10
10
     Office of Mgmt. & Budget, Circular A-4, Regulatory Analysis (2003) ....................................... 5, 6, 7
11
12   Peter Howard & Jeffrey Shrader, An Evaluation of the Revised Definition of “Waters of the United
       States” (Apr. 11, 2019), available athttps://www.regulations.gov/document?D=EPA-HQ-OW-
13     2018-0149-5272 ................................................................................................................................ 9
14
     State     of   California,    What     Is    The      Extent     of     California’s               Wetlands?,
15     https://mywaterquality.ca.gov/eco_health/wetlands/extent/index.html .......................................... 10

16   States’ Memorandum in Support of Motion for Preliminary Injunction, North Dakota v. EPA, 127 F.
17     Supp. 3d 1047 (D.N.D. 2015) ......................................................................................................... 11

18
19
20
21
22
23
24
25
26
27
28

     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                                                         iv
             Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 6 of 19




 1          The Institute for Policy Integrity at New York University School of Law (“Policy Integrity”)
 2   submits this brief as amicus curiae in support of Plaintiffs’ motion for summary judgment to enjoin
 3   the Navigable Waters Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg.
 4   22,250 (Apr. 21, 2020) (“Rule”), promulgated by the Environmental Protection Agency and
 5   Department of the Army, Corps of Engineers (collectively, “the agencies”). 1
 6                                   INTEREST OF AMICUS CURIAE
 7          Policy Integrity is a nonpartisan think tank dedicated to improving the quality of government
 8   decisionmaking through advocacy and scholarship in the fields of administrative law, economics, and
 9   environmental policy. Policy Integrity’s staff of economists and lawyers has produced extensive
10   scholarship on the use of economic analysis in regulatory decisionmaking. Its director, Professor
11   Richard L. Revesz, has published over 80 articles and books on environmental and administrative law,
12   including numerous works on environmental federalism. 2
13          Harnessing its academic and regulatory expertise, Policy Integrity has participated in multiple
14   agency and court proceedings regarding the Rule. For instance, Policy Integrity submitted comments
15   on the proposal underlying the rule. Policy Integrity’s economics director, Peter Howard, Ph.D., co-
16   authored a report with Jeffrey Shrader, Ph.D., a professor at Columbia University’s School of
17   International and Public Affairs, analyzing flaws in the economic analysis accompanying that
18   proposal, which Policy Integrity submitted to the record. And Policy Integrity has submitted amicus
19   briefs in support of plaintiffs challenging the Rule in five other courts. See Mot. of the Institute of
20   Policy Integrity to Participate as Amicus Curiae at 3.
21          In this case, Plaintiffs contend that the agencies fail to meaningfully evaluate the Rule’s
22   extensive impacts. Because the agencies’ economic analysis is their most focused assessment of those
23
24
25          1
                This brief does not purport to represent the views, if any, of New York University School of
26   Law. Policy Integrity states that no party’s counsel authored this brief in whole or in part, and no
     person contributed money intended to fund the preparation or submission of this brief.
27    2
         A full list of publications can be found in Prof. Revesz’s online faculty profile,
     https://its.law.nyu.edu/facultyprofiles/index.cfm?fuseaction=profile.overview&personid=20228.
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                 1
             Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 7 of 19




 1   impacts, Policy Integrity’s expertise in economic analysis and experience with the agencies’ various
 2   rulemakings give it a unique and useful perspective on that claim.
 3           Accordingly, this brief focuses on the fundamental flaws, including economic errors and
 4   unfounded assumptions, in the agencies’ economic analyses accompanying the Rule, EPA & Dep’t of
 5   the Army, Economic Analysis of the Navigable Waters Protection Rule: Definition of “Waters of the
 6   United States” (2020) (“EA”).
 7                                       SUMMARY OF ARGUMENT
 8           Despite their obligation to “restore and maintain the chemical, physical, and biological
 9   integrity of the Nation’s waters,” 33 U.S.C. § 1251(a)—and their authority to exercise jurisdiction
10   over waters with “a significant nexus to waters . . . navigable in fact,” Rapanos v. United States, 547
11   U.S. 715, 759 (2006) (Kennedy, J., concurring) (internal quotation marks omitted)—the agencies do
12   not meaningfully assess the impacts of the Rule on downstream water quality, repeatedly failing to
13   recognize the extensive harm the rule will cause.
14           Although the agencies have cited their economic analysis as one way that they have assessed
15   the rule’s water-quality impacts, see infra at 4–5, time after time in that analysis they rely on irrational
16   and ill-informed assumptions, violate regulatory guidance and precedent, and make claims about water
17   connectivity that are inconsistent with science—all with the effect of making the rule’s extensive
18   harms seem small in relation to its alleged cost savings. For example, the agencies tout the rule as net
19   beneficial for society despite failing to assess the extent of whole categories of water-quality harms
20   that it will impose. And while the agencies value some impacts of wetlands degradation under Section
21   404’s dredge/fill program, their analysis is riddled with errors that understate critical regulatory harms.
22   All told, the agencies neglect the vast majority of the wetlands-related costs from the rule—more than
23   $1 billion annually, according to expert analysis. This is particularly egregious because, as detailed
24   below, the agencies’ cost-savings estimates for the Rule are substantially inflated from prior analyses.
25           By disregarding many impacts on the “chemical, physical, and biological integrity of the
26   Nation’s waters,” 33 U.S.C. § 1251(a), the agencies “fail[] to consider an important aspect” of the
27
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                     2
              Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 8 of 19




 1   Clean Water Act’s jurisdictional analysis, Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins.
 2   Co., 463 U.S. 29, 43 (1983), rendering the Rule arbitrary and capricious.
 3                                                ARGUMENT
 4            In limiting clean-water protection to its narrowest scope in decades, the agencies repeatedly
 5   obscure the Rule’s substantial harms from both a scientific and an economic perspective. As EPA’s
 6   Science Advisory Board concluded, the agencies “do[] not provide a scientific basis” for the rule or
 7   “incorporate best available science” to analyze its impacts. EPA Sci. Advisory Bd., Commentary on
 8   the Proposed Rule Defining the Scope of Waters Federally Regulated Under the Clean Water Act 1–
 9   2 (2020). And while the agencies’ economic analysis claims to assess the rule’s impacts, it too is sorely
10   lacking. The errors in that analysis demonstrate that the agencies fail to provide a reasoned explanation
11   that justifies the Rule.
12       I.      The Agencies Cannot Evade Responsibility for Assessing the Rule’s Harms
13
              As a preliminary matter, the agencies apparently hope to avoid responsibility for their error-
14
     filled economic analysis by claiming that they did not rely on it. 85 Fed. Reg. at 22,335; see also
15
     Defendants Br. 30. But those attempts fall flat.
16
              The agencies prepared an economic analysis for the Rule pursuant to a longstanding executive
17
     order that requires agencies to assess regulatory costs and benefits and adopt a regulation only when
18
     the “benefits . . . justify its costs.” Exec. Order No. 12,866, § 1(b)(6), 58 Fed. Reg. 51,735 (Oct. 4,
19
     1993). Costs in a regulatory analysis encompass “any disadvantage” from a rule, including harms “to
20
     human health or the environment.” Michigan v. EPA, 576 U.S. 743, 748 (2015). Thus, in an analysis
21
     for a rollback such as the rule at issue here, costs often take the form of environmental harms or forgone
22
     environmental benefits.
23
              Pursuant to this Executive Order, agencies for decades have assessed, quantified, and
24
     monetized regulatory impacts. When promulgating the Clean Water Rule: Definition of “Waters of
25
     the United States,” 80 Fed. Reg. 37,054 (June 29, 2015) (“Clean Water Rule”), for instance, the
26
     agencies monetized many of the rule’s environmental benefits and determined that those benefits
27
     exceeded total compliance costs by tens or hundreds of millions of dollars per year. EPA & U.S. Dep’t
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                   3
             Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 9 of 19




 1   of the Army, Economic Analysis of the EPA-Army Clean Water Rule xi (2015) (“2015 EA”). Yet in
 2   the Navigable Waters Rule, the agencies now conclude that compliance cost savings exceed monetized
 3   benefits of the forgone environmental protections—this time unreasonably understating forgone
 4   benefits while inflating compliance-cost savings. See infra Sections II–IV.
 5          When substantial flaws undermine an agency’s economic analysis, like here, courts find the
 6   rule arbitrary and capricious. See, e.g., Advocates for Highway & Auto Safety v. FMCSA, 429 F.3d
 7   1136, 1146–47 (D.C. Cir. 2005). Yet the agencies here claim that the Rule “is not based on the . . .
 8   economic analysis,” and cite caselaw to suggest that only if “an agency decides to rely on a cost-
 9   benefit analysis” would this doctrine apply. 85 Fed. Reg. at 22,335 (citing Nat’l Ass’n of Home
10   Builders v. EPA, 682 F.3d 1032, 1039–40 (D.C. Cir. 2012)). But this claim cannot relieve the agencies
11   of responsibility for their erroneous economic analysis, for two reasons.
12          First, when changing course, an agency is required to “articulate a satisfactory explanation for
13   its action,” and courts set aside the action if an agency failed to consider “an important aspect of the
14   problem.” State Farm, 463 U.S. at 43. An important aspect that agencies may not ignore is the harm
15   of a deregulatory rule, see, e.g., Air All. Houston v. EPA, 906 F.3d 1049, 1067–68 (D.C. Cir. 2018),
16   including, like here, when the agency makes policy judgments it considers “reasonable” in interpreting
17   a purportedly “ambiguous” statute. Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2124–25
18   (2016). Here, the agencies attempt to exercise their discretion under the Clean Water Act yet hardly
19   assess the Rule’s impact on “the chemical, physical, and biological integrity of the Nation’s waters,”
20   33 U.S.C. § 1251(a). By failing to adequately assess the rule’s water-quality harms—as evidenced, in
21   part, by their faulty economic analysis—the agencies do not provide the required justification.
22          Second, the agencies’ own statements demonstrate that the Rule is in fact based in part on the
23   economic analysis. For example, in justifying the rule, the agencies tout their belief that the rule will
24   “ease administrative burdens,” 85 Fed. Reg. at 22,269, and result in “net cost savings for all entities
25   affected,” id. at 22,335, and that “net benefits would increase,” id. at 22,334. And the agencies have
26   claimed in other litigation challenging this same rulemaking that the Rule is “supported” by the
27   economic analysis and that the analysis helps “thoroughly explain[]” the agencies’ decisions by
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                  4
              Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 10 of 19




 1   showing that the rule’s benefits “far outweigh costs or foregone benefits.” Brief for Appellants 15,
 2   Colorado v. EPA, No. 20-1238 (10th Cir. July 9, 2020).
 3            For these reasons, the agencies cannot escape the flaws in their economic analysis. And as
 4   detailed below, those flaws make clear that the Rule is arbitrary and capricious.
 5      II.      The Agencies Irrationally Disregard Most of the Rule’s Harms
 6            The agencies pay little attention to the unquantified costs (in the form of forgone environmental
 7   benefits) of the Rule under the Section 311 oil spill prevention program and the Section 402 pollutant-
 8   discharge program.
 9            As longstanding White House guidance explains, agencies should assess “quantitative
10   information” about a rule’s impacts whenever possible—such as the number of “stream miles of
11   [affected] water quality.” Office of Mgmt. & Budget, Circular A-4, Regulatory Analysis 27 (2003)
12   (“Circular A-4”). If an agency cannot “express in monetary units all of the important benefits and
13   costs,” then it should carefully assess how “important the non-quantified benefits or costs may be in
14   the context of the overall analysis,” performing a detailed qualitative analysis when “the non-
15   quantified benefits and costs are likely to be important.” Id. at 2. Here, however, the agencies not only
16   fail to provide adequate quantitative estimates, but also draw conclusions about the rule that may be
17   undermined by a fair assessment of those unquantified impacts.
18            The agencies’ contrasting approach in the Clean Water Rule helps illustrate this point. In 2015,
19   to assess that rule’s impacts, the agencies used mathematical sampling to project that the Clean Water
20   Rule would increase federal regulatory protection of all waters by 2.84–4.65%. 2015 EA at 12. By
21   knowing how many waters would be affected, the agencies were able to quantify and monetize many
22   costs and benefits. The agencies projected all compliance costs from the rule, and monetized
23   regulatory benefits under the Section 402 and 404 programs. Id. at xi. Through this assessment, the
24   agencies concluded that the rule’s monetized benefits—that is, environmental benefits under Sections
25   402 and 404—exceeded total compliance costs. Id. at x–xi. Thus, the agencies were able to conclude
26   that this rule was net beneficial on the whole. Though there were benefits of the Clean Water Rule that
27
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                   5
            Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 11 of 19




 1   were unmonetized at the time, monetizing those benefits would have only served to further support
 2   the agencies’ conclusion that the rule was net beneficial.
 3          In contrast to that sensible approach in 2015, the agencies now continually complain that “data
 4   limitations” prevent quantification of the waters losing protection under the Navigable Waters Rule,
 5   and as a result, the agencies provide a nationwide analysis only of the rule’s impacts under Section
 6   404, providing no quantification of the rule’s nationwide impact outside that single program. EA at
 7   xxii. This leads to a very restricted set of analyses. For example, the agencies analyze three limited
 8   “case study” watersheds, but fail to monetize Section 402 water-quality impacts like they did in the
 9   Clean Water Rule. Id. at xviii–xix tbl.ES-4. And in a qualitative assessment, the agencies briefly
10   recognize adverse impacts such as the rule’s possible “negative impact on water quality,” id. at 59,
11   and probability of an increased risk of oil spills, id. at 83, but do not assess the severity or downstream
12   harms of these impacts and repeatedly suggest that states may limit these impacts by filling the
13   regulatory gap. See, e.g., id. at 62; see also infra Section III.A.3 (criticizing assumption of state gap-
14   filling as unsupported).
15           Circumscribing their analysis in these ways leaves the agencies unable to make meaningful
16   estimates of the Rule’s impacts, despite their obligation to reasonably assess available information
17   about a rule’s effects. By failing to meaningfully assess the scope of so many of the rule’s impacts,
18   the agencies do not meaningfully evaluate “how important” these rollbacks are or provide even
19   ballpark estimates of the resulting water-quality harms. See Circular A-4 at 2. Nor do they “evaluate
20   the[] significance” of all effects—quantified and unquantified—and assess “which non-quantified
21   effects are most important,” using reasonable assumptions to analyze whether the rule is net beneficial
22   once those impacts are taken into account. Id.
23          In sum, the agencies cannot seriously purport to protect the nation’s waters when they do not
24   meaningfully assess how severely the Rule will harm water quality. Their failure to quantify or
25   meaningfully assess so many regulatory impacts renders hollow their claims that the rule is net
26   beneficial and undermines their justification for the rule.
27
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                    6
               Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 12 of 19




 1      III.      The Agencies Grossly Undervalue the Harms That They Do Quantify, Failing to
                  Recognize the Critical Importance of Wetlands
 2
 3             The limited and circumscribed monetization that the agencies do provide is also fatally flawed

 4   as it unreasonably undervalues the Rule’s harms in multiple ways. As explained above, the agencies

 5   monetize harms only under the Section 404 program. They assess these impacts at two different scales:

 6   nationwide, and in three case studies. But under both approaches, the agencies arbitrarily minimize

 7   the harms of wetlands degradation.

 8             A. The Nationwide Analysis Irrationally Undervalues the Harms of Wetlands
                  Degradation Through at Least Three Major Errors
 9
               The nationwide analysis irrationally disregards most of the harms to wetlands under the Section
10
     404 program and incorrectly concludes that this aspect of the rule is cost-benefit justified.
11
               The nationwide analysis projects cost savings and forgone benefits from wetlands degradation
12
     under four “scenarios,” which apply different assumptions about the degree to which states will
13
     regulate the waters losing federal protection. EA at xxii–xxiii. Under each scenario, the agencies
14
     conclude that purported cost savings under Section 404 exceed the harms. Yet the agencies’ own
15
     analysis shows that the rule may cause more harm through wetlands degradation than economic
16
     benefit. See id. at xxiii (reporting overlapping ranges of costs and benefits). When a regulatory measure
17
     may be net costly, as these analyses show, longstanding White House guidance instructs the agency
18
     to “conduct further analysis” to determine whether “alternative plausible assumptions [are] more
19
     appropriate.” Circular A-4 at 42. Yet the agencies disregard this advice and continually short-change
20
     their forgone benefit estimates.
21
               Specifically, the agencies commit at least three crucial errors. First, they ignore wetlands’ well-
22
     recognized interstate benefits. Second, they erroneously devalue the benefits that individuals enjoy
23
     from in-state wetlands. And third, they make baseless assumptions that states will seamlessly fill the
24
     regulatory gap left by the rule, despite extensive indications otherwise. And these errors are
25
     significant: Correcting them reveals that the rule could deprive society of over $1.6 billion in annual
26
     benefits under the Section 404 program, according to an expert economist’s regulatory comments—
27
     far beyond what the agencies project. Jeffrey Mullen, Ph.D., Final Review of the 2018 EPA Economic
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                      7
            Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 13 of 19




 1   Analysis for the Proposed Revised Definition of Waters of the United States 32 tbl.2.2 (2019) (“Mullen
 2   Report”).3 When properly analyzed, the rule’s social harms from wetlands degradation thus likely
 3   exceed associated cost savings by a wide margin.
 4                  1.      The Agencies Ignore the Substantial Interstate Benefits Wetlands Provide

 5          One of the most substantial errors is the agencies’ decision to cut off the harms of wetlands
 6   degradation at the state border. This not only leads to a drastic undercounting of the rule’s harms, but
 7   also evinces a fundamental misunderstanding of wetlands services.
 8          To monetize the costs of wetlands degradation, the agencies estimate the wetlands acreage lost
 9   in each state from the rule and then, using studies that assess people’s willingness to pay for wetlands
10   protection, calculate the monetary value of that lost acreage. But the agencies erroneously assume that
11   only individuals residing within the state of the affected wetland are harmed, and that the harm from
12   loss of out-of-state wetlands “is zero.” EA at 207.
13          This assumption violates sound science, as wetlands benefit a wide range of other water bodies
14   without respect to state borders. EPA, Connectivity of Streams and Wetlands to Downstream Waters:
15   A Review and Synthesis of the Scientific Evidence 4-1 to 4-45 (2015) (“Connectivity Report”). Echoing
16   the science, economic studies submitted to the agencies during the comment period conclude that
17   individuals place considerable value on wetlands outside their own state. See, e.g., Catherine L. Kling,
18   Ph.D., Expert Review of the Economic Analysis for the Proposed Revised Definition of “Waters of the
19   United States” 6 (2019) (“Kling Report”). One study, for example, finds that more than 80% of the
20   benefits of wetlands protection are interstate. John C. Whitehead, Ph.D., Comments on “Economic
21   Analysis for the Proposed Revised Definition of ‘Waters of the United States’” 10 (2019) (“Whitehead
22   Report”). The agencies’ assumption that the benefits of wetlands protection stop at the state border
23   thus represents “a complete failure to reasonably reflect upon the information contained in the record.”
24   Sierra Club v. Dep’t of the Interior, 899 F.3d 260, 293 (4th Cir. 2018) (internal quotation marks
25   omitted).
26
27
      3
      Mullen’s estimates are in 2017$, whereas the EA presents estimates in 2018$.
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                  8
            Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 14 of 19




 1           The agencies’ justification for this approach—that much of the relevant economic literature on
 2   wetlands valuation was “conducted at the state level,” EA at 207—misses the point. The fact that some
 3   studies looked at valuation of in-state wetlands hardly means that wetlands provide zero interstate
 4   benefits. In fact, numerous relevant studies assess multi-state regions, and those studies “make clear
 5   that people are willing to pay for wetlands across regional distances.” Peter Howard & Jeffrey Shrader,
 6   An Evaluation of the Revised Definition of “Waters of the United States” (Apr. 11, 2019). One study,
 7   for instance, “found that residents of Oregon, Washington, and Nevada all reported positive
 8   willingness to pay values to protect wetlands in . . . California.” Kling Report at 6. Research also
 9   shows that households as distant as 640 miles from a water body can benefit from its preservation. Id.
10   Indeed, the agencies briefly admit that “wetland benefits cross[] state boundaries,” EA at 226, yet their
11   analysis assumes the opposite.
12           Ultimately, while there may be “a range of values” for wetlands’ interstate benefits, the value
13   is “certainly not zero” as the agencies assume. Ctr. for Biological Diversity v. Nat’l Highway Traffic
14   Safety Admin, 538 F.3d 1172, 1200 (9th Cir. 2008).
15                   2.      The Agencies Grossly Underestimate Wetlands’ In-State Benefits

16           Because the agencies irrationally disregard wetlands’ interstate benefits, they consider only the
17   harms to in-state residents. But here, too, they severely undervalue the rule’s harms.
18           To monetize in-state harms, the agencies commissioned a study that calculated a per-acre value
19   for wetlands loss per household. See Klaus Moeltner et al., Waters of the United States: Upgrading
20   Wetland Valuation Via Benefit Transfer, 164 Ecological Econ. 1 (2019) (“Moeltner Study”), cited in
21   EA at 207–10. The agencies then apply that value to monetize the harm of degraded wetlands in each
22   state to that state’s residents. In calculating those state-level values, the agencies commit several errors.
23           First, the agencies ignore the unique benefits that wetlands provide to local residents, such as
24   attenuating flooding, Connectivity Report at 4-1 to 4-2 (describing benefits), by irrationally assuming
25   that no in-state residents live near any degraded wetland. EPA & Army Corps of Engineers, The
26   Navigable Waters Protection Rule – Public Comment Summary Document, Topic 11: Economic
27   Analysis and Resource and Programmatic Assessment 80 (2020) (“Response to Comments”). The
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                      9
             Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 15 of 19




 1   agencies’ explanation for this exclusion—that “the majority [of] the affected households are likely to
 2   be non-local,” id.—is insufficient. Even if many individuals do not live near a degraded wetland, the
 3   agencies’ own analysis shows that whether someone lives locally to a wetland is a major variable in
 4   their valuation, EA at 209, and the additional valuation from those who do live near a wetland could
 5   thus still be substantial.
 6           The agencies also reduce the benefits of wetlands for in-state residents through a mathematical
 7   trick. The commissioned study found that individuals place a greater value on each acre of wetlands
 8   as the total acreage of wetlands increases. See Moeltner Study at 9 (reporting “convexity of the
 9   [willingness-to-pay] function”). Accordingly, individuals suffer more when wetlands are degraded in
10   areas with greater wetlands acreage versus less acreage. Thus, the “baseline” acreage used in the
11   analysis—that is, the assumed acreage starting point, prior to any degradation—significantly affects
12   the assessment of forgone benefits. Yet in calculating the harms from wetlands losses, the agencies
13   assume an unreasonably low baseline acreage of just 10,000 per state, EA at 210, even though most
14   states have well beyond 10,000 acres of wetlands. California alone, for instance, has roughly 2.9
15   million wetlands acres.4 According to one expert, setting the low baseline acreage obscures more than
16   $1.2 billion in annual harms caused by the Rule. See Mullen Report at 32.
17           By arbitrarily reducing the harms that in-state residents suffer from wetlands loss, the agencies
18   “opportunistically frame[] the costs . . . of the rule.” Bus. Roundtable v. SEC, 647 F.3d 1144, 1148–
19   49 (D.C. Cir. 2011).
20                   3.      The Agencies’ Assumption that States Will Preserve Waters Losing
                             Federal Protection Is Speculative and Overlooks Key Considerations
21
             The agencies also inappropriately minimize the reported harms of the rule under Section 404
22
     through unsupported assumptions about state gap-filling. To support their claim that the benefits of
23
     the rule outweigh its costs, the agencies rely on the speculative assumption that states may preserve
24
25
26
27           4
              State of California, What Is The Extent of California’s Wetlands?,
     https://mywaterquality.ca.gov/eco_health/wetlands/extent/index.html.
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                 10
            Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 16 of 19




 1   many of the waters losing federal protection. See, e.g., EA at xxiii (showing that cost savings outweigh
 2   forgone benefits by greater ratio as states are assumed to fill the gap).
 3          But agencies are not permitted to rely on “speculation . . . not supported by the record,” Ariz.
 4   Cattle Growers’ Ass’n v. U.S. Fish & Wildlife, 273 F.3d 1229, 1244 (9th Cir. 2001)—an important
 5   principle enshrined in EPA’s own guidelines. Specifically, EPA guidelines provide that a cost-benefit
 6   analysis may account for rules that are “currently under consideration,” but should not speculate about
 7   future rulemakings that are neither “imminent” nor can be “anticipated with a high degree of
 8   certainty.” EPA, Guidelines for Preparing Economic Analyses 5-2, 5-13 (2010).
 9          And here, the agencies ignore concrete evidence showing that states will likely not fill the
10   regulatory gap. That evidence falls into three categories. First, states have little incentive to prohibit
11   pollution across state lines. See EPA v. EME Homer City Generation, L.P., 572 U.S. 489, 495 (2014)
12   (explaining that since “pollution emitted in one State . . . caus[es] harm in other States,” states will
13   typically underregulate pollution when “[l]eft unregulated”). Indeed, a key purpose of the Clean Water
14   Act is to “protect[] downstream States from out-of-state pollution that they cannot themselves
15   regulate,” Rapanos, 547 U.S. at 777 (Kennedy, J., concurring), and that upstream states are
16   incentivized to under-regulate. The agencies assume away this reality.
17          Second, state-by-state regulation can be very costly, and many states may lack the resources
18   to effectively protect their own waters. For instance, Michigan—one of only two states to administer
19   its own Section 404 program—generates permit fees covering less than 20% of the program’s cost.
20   Attorneys General of New York et al., Comment Letter to Revised Definition of “Waters of the United
21   States” A-12 (Apr. 15, 2019). As fifteen states advised the agencies, regulating would require states
22   to “commit a substantial amount of state money” or “impose extremely high permit application fees,”
23   either of which “would impose a substantial burden.” Id.
24          Third, numerous states have staunchly opposed additional clean-water protections in the recent
25   past. Indeed, thirty-two states sued to enjoin the Clean Water Rule in 2015, 85 Fed. Reg. at 22,258
26   n.15, arguing that the rule’s modest expansion of federal jurisdiction would “burden the States with
27   substantial unrecoverable costs.” See States’ Memorandum in Support of Motion for Preliminary
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS                  11
            Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 17 of 19




 1   Injunction 10, North Dakota v. EPA, 127 F. Supp. 3d 1047 (D.N.D. 2015). Yet despite this
 2   demonstrated antipathy to sensible clean-water controls, the agencies now implausibly assume that
 3   fifteen of those same states may fill the regulatory gap left by the Rule. Compare 85 Fed. Reg. at
 4   22,258 n.15 with EA at 39–41.
 5          In short, the agencies’ claim that states may preserve the waters losing protection omits key
 6   considerations and thus inappropriately minimizes regulatory harms.
 7          B. The Agencies’ Case Study Estimates Are Fundamentally Flawed
 8          The agencies also evaluate the costs and benefits of wetlands degradation through “case
 9   studies” of three watersheds, but these case studies suffer from similar errors as the nationwide
10   analysis,5 and again arbitrarily minimize the costs of wetlands degradation.
11          The case studies also have their own unique errors. To monetize wetlands degradation in the
12   case studies, the agencies rely on a single economic paper, written by Dr. John C. Whitehead and Dr.
13   Glenn C. Blomquist. EA at 121. Yet as one of that study’s authors—Dr. Whitehead—advised the
14   agencies in his comments, the agencies misapply the study to devalue wetlands services. For instance,
15   Dr. Whitehead explained, the agencies “biase[d] . . . benefits downward” by using the median
16   valuation reported in the study, even though the mean valuation supplies the “appropriate measure.”
17   Whitehead Report at 14. Because the mean wetlands benefit identified by the Blomquist & Whitehead
18   study is “at least[] 3.25 times larger than” the study’s median estimates, the agencies’ disregard for
19   this valuation—against Dr. Whitehead’s sound advice —results in a drastic underestimate of wetlands
20   benefits. Whitehead Report at 13–14.
21          The agencies also apply an inappropriately narrow timeframe, falsely assuming that
22   individuals suffer the harms of wetlands degradation only in the year in which the degradation occurs.
23   EA at 121 (reporting that agencies derive “annual forgone benefits” by using lumpsum values from
24   the Blomquist & Whitehead study, without accounting for timing difference). This is mistaken. As
25
26
      5
        Similar to the nationwide analysis, the case studies rely on inappropriate assumptions about state
27   gap-filling, see, e.g., EA at xx–xxi, and falsely assume that only residents in-state and in certain
     neighboring counties are harmed by wetlands degradation, id. at 121.
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS             12
               Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 18 of 19




 1   Blomquist & Whitehead reported, individuals suffer from wetlands degradation not just in the year
 2   when the wetlands are lost, but also “each year” thereafter. Glenn C. Blomquist & John C. Whitehead,
 3   Resource Quality Information and Validity of Willingness to Pay in Contingent Valuation, 20 Res. &
 4   Energy Econ. 179, 186 n.4 (1998). This makes sense, since the downstream benefits that wetlands
 5   provide do not stop when the calendar turns. By irrationally assuming that harm from wetlands loss is
 6   limited to a single year, the agencies grossly devalue the reported cost of their case studies even further.
 7             Ultimately, the case studies—like the national analysis—betray basic misconceptions about
 8   the benefits of wetlands services and fail to reasonably capture the rule’s harms.
 9       IV.       In Stark Contrast to Their Treatment of Forgone Benefits, the Agencies Overestimate
                   the Rule’s Compliance Cost Savings
10
               While drastically undercounting the forgone benefits of the Rule, the agencies take the opposite
11
     approach to cost savings, inflating these savings by quintupling their per-acre mitigation-cost estimates
12
     from the Clean Water Rule without explanation.
13
               In 2015, when assessing the Clean Water Rule’s impacts, the agencies used available data to
14
     catalogue mitigation costs, projecting mitigation costs to comply with the rule at $24–$66 thousand
15
     per affected acre. See 2015 EA at xi (reporting total compliance cost), 40–41 (reporting total acreage
16
     affected). But here, the agencies greatly increase this valuation without explanation. Specifically, the
17
     agencies now report per-acre mitigation-cost estimates for the national analysis of $146–$327
18
     thousand. See EA at 174–75. In other words, the Navigable Waters Rule’s high-end per-acre cost-
19
     savings estimate is nearly five times the Clean Water Rule’s estimate. With this increase in compliance
20
     costs, the agencies falsely report the rule overall as net beneficial—even without correcting for their
21
     other methodological errors.
22
               Yet the agencies offer little explanation or justification for this change, stating simply that they
23
     “updated mitigation costs per acre and linear foot for each state.” Response to Comments at 94. This
24
     bare-bones account falls well short of the “reasoned explanation” necessary to “disregard[] facts and
25
     circumstances that underlay” the Clean Water Rule. FCC v. Fox Television Stations, Inc., 556 U.S.
26
     502, 515–16 (2009). Because the agencies “failed to identify or explain any changed circumstances,
27
     technology, or economic conditions that would justify this dramatic recalculation” of compliance
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS         13
            Case 3:20-cv-03005-RS Document 228-1 Filed 02/17/21 Page 19 of 19




 1   costs, their “new and inflated calculations” lack a reasonable basis. California v. Bernhardt, 472 F.
 2   Supp. 3d 573, 617 (N.D. Cal. 2020).
 3          Since agencies “cannot put a thumb on the scale by undervaluing the benefits and overvaluing
 4   the costs of more stringent standards,” Ctr. for Biological Diversity, 538 F.3d at 1198, this lopsided
 5   analysis cannot stand.
 6                                             CONCLUSION
 7          For the forgoing reasons, this Court should grant Plaintiffs’ motion for summary judgment.
 8
           Dated:    New York, NY            Respectfully submitted,
 9                   February 17, 2021
10                                           _/s/ Richard L. Revesz_______
                                              Richard L. Revesz*, N.Y. Bar # 2044725
11                                           Max Sarinsky*, N.Y. Bar # 5387576
                                             Jason A. Schwartz*, Va. Bar # 73398
12                                           Institute for Policy Integrity
                                             139 MacDougal Street, Third Floor
13
                                             New York, New York 10012
14
                                             Adam J. Schwartz, Cal. Bar No. 251831
15                                           Adam J. Schwartz, Attorney at Law
                                             5670 Wilshire Blvd., Suite 1800
16                                           Los Angeles, CA 90036
17
                                             * Admitted pro hac vice
18
                                             Counsel for Amicus Curiae
19                                           Institute for Policy Integrity
20
21
22
23
24
25
26
27
28
     Amicus Curiae Brief of Institute for Policy Integrity – Case No. 3:20-cv-03005-RS              14
